            Case 2:20-cv-00111-RAJ Document 106 Filed 09/23/20 Page 1 of 4




 1

 2

 3

 4

 5

 6

 7
                                                                       The Honorable Richard A. Jones
 8
                              UNITED STATES DISTRICT COURT
 9                           WESTERN DISTRICT OF WASHINGTON
                                       AT SEATTLE
10
     STATE OF WASHINGTON; et al.,                             NO. 2:20-cv-00111-RAJ
11
                                 Plaintiffs,                  ADMINISTRATIVE RECORD OF
12                                                            DEPARTMENT OF STATE
             v.
13                                                            FILED PURSUANT TO LOCAL
     UNITED STATES DEPARTMENT OF                              CIVIL RULE 79(h)
14   STATE; et al.,
15                               Defendants.
16           As set forth in the parties’ Joint Status Report of April 21, 2020 (ECF No. 97), the
17
     parties have agreed that the administrative record for purposes of this case is not the complete
18
     administrative record of the final rules at issue in this case, but instead, the portion of that
19
     record pertaining to 3-D gun files (defined as “technical data and software directly related to
20

21   the production of firearms or firearm parts using a 3D-printer or similar equipment”), as well

22   as the record produced in Case No. 18-1115.

23           Consistent with the parties’ agreement, Federal Defendants hereby produce the
24
     Department of State’s administrative record for purposes of this case.
25

26



       ADMINISTRATIVE RECORD –                            1                    U.S. DEPARTMENT OF JUSTICE
                                                                             Civil Division, Federal Programs Branch
       U.S. DEPARTMENT OF STATE                                                 1100 L St. NW, Washington, DC
                                                                                          (202) 353-0533
         Case 2:20-cv-00111-RAJ Document 106 Filed 09/23/20 Page 2 of 4




 1                                      JEFFREY BOSSERT CLARK
                                        Acting Assistant Attorney General
 2
                                        ANTHONY J. COPPOLINO
 3                                      Deputy Director
 4                                      MATTHEW J. GLOVER
                                        Counsel
 5

 6                                      _/s/ Eric J. Soskin        _
                                        ERIC J. SOSKIN
 7                                      Senior Trial Counsel
                                        U.S. Department of Justice
 8                                      Civil Division, Federal Programs Branch
                                        1100 L Street NW
 9                                      Washington, D.C. 20530
                                        (202) 353-0533 (telephone)
10                                      (202) 616-8470 (facsimile)
                                        eric.soskin@usdoj.gov
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26



     ADMINISTRATIVE RECORD –              2                  U.S. DEPARTMENT OF JUSTICE
                                                           Civil Division, Federal Programs Branch
     U.S. DEPARTMENT OF STATE                                 1100 L St. NW, Washington, DC
                                                                        (202) 353-0533
Case 2:20-cv-00111-RAJ Document 106 Filed 09/23/20 Page 3 of 4
Case 2:20-cv-00111-RAJ Document 106 Filed 09/23/20 Page 4 of 4
